UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-05617 TAIWAN GREATER CHINA FUND (Exact name of registrant as specified in charter) Bank Tower, Room 1001 205 Dun Hua North Road Taipei 105, Taiwan Republic of China (Address of principal executive offices) (Zip code) Brown Brothers Harriman & Co. 40 Water St. Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (800) 343-9567 Date of fiscal year end: December 31 Date of reporting period: 7/1/06 to 6/30/07 Item 1. Proxy Voting Record. TAIWAN GREATER CHINA FUND A-DATA TECHNOLOGY CO LTD Ticker: Security ID: Y00138100 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Election Rules of Directors and For For Management Supervisors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets ACER INC. Ticker: Security ID: Y0004E108 Meeting Date: JUN 14, 2007 Meeting Type: Annual Record Date: APR 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements and For For Management Operating Results 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management ADVANCED SEMICONDUCTOR ENGINEERING INC. Ticker: ASXCF Security ID: Y00153109 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: APR 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt, or Public Offer of New Ordinary Shares Through Book Building, or Issuance of Domestic or Overseas Convertible Bonds 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Articles of Association For For Management 7 Other Business None None Management ADVANTECH CO. LTD. Ticker: Security ID: Y0017P108 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For Against Management Supervisors ASIA CEMENT CORPORATION Ticker: Security ID: Y0275F107 Meeting Date: JUN 7, 2007 Meeting Type: Annual Record Date: APR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Other Business None None Management ASUSTEK COMPUTER INC. Ticker: Security ID: Y04327105 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Rules and Procedures Regarding For Against Management Shareholder Meeting 2 Accept 2006 Financial Statements For For Management 3 Approve 2006 Profit Distribution Plan For For Management 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Articles of Association For Against Management 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipts 8 Other Business For Against Management AU OPTRONICS CORP Ticker: Security ID: Y0451X104 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets, Derivative Financial Instrument, Loan of Funds to Other Parties, and Endorsement and Guarantee 6.1 Elect Vivien Huey-Juan Hsieh as For For Management Independent Director with ID No. P200062523 6.2 Elect Chieh-Chien Chao as Independent For For Management Director with ID No. J100588946 6.3 Elect Tze-Kaing Yang as Independent For For Management Director with ID No. A102241340 6.4 Elect Kuen-Yao (KY) Lee as Director with For Against Management ID No. K101577037 6.5 Elect Hsuan Bin (HB) Chen as Director For Against Management with ID No. J101514119 6.6 Elect Hui Hsiung as Director with ID No. For Against Management Y100138545 6.7 Elect Cheng-Chu Fan, a Representative of For Against Management BenQ Corporation, as Director with ID No. J101966328 6.8 Elect Lai-Juh Chen, a Representative of For Against Management BenQ Corporation, as Director with ID No. A121498798 6.9 Elect Ching-Shih Han, a Representative of For Against Management China Development Industrial Bank, as Director with ID No. E220500302 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors BENQ CORPORATION Ticker: Security ID: Y07988101 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Compensation of the Accumulated For For Management Losses of the Company 3 Approve Reduction in Stated Capital For For Management 4 Approve Spin-Off Agreement For For Management 5 Approve Issuance of Preferred or Ordinary For For Management Shares for a Private Placement 6 Amend Articles of Association For For Management 7 Amend Election Rules of Directors and For For Management Supervisors 8 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 9 Amend Procedures Governing Derivative For For Management Financial Instruments 10 Approve Release of Restrictions of For For Management Competitive Activities of Directors 11 Other Business None None Management CATCHER TECHNOLOGY CO LTD Ticker: Security ID: Y1148A101 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: APR 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Endorsement and Guarantee Operating For For Management Guidelines 6 Amend Operating Procedures for Loan of For For Management Funds to Other Parties 7 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 8 Amend Rules and Procedures Regarding For For Management Shareholder Meeting 9 Other Business For Against Management CHENG SHIN RUBBER INDUSTRY CO. LTD. Ticker: Security ID: Y1306X109 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Articles of Association For For Management CHENG UEI PRECISION INDUSTRY CO. LTD. Ticker: Security ID: Y13077105 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Election Rules of Directors and For For Management Supervisors 6 Amend Articles of Association For Against Management 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management CHI MEI OPTOELECTRONICS CORP. Ticker: Security ID: Y1371T108 Meeting Date: DEC 15, 2006 Meeting Type: Special Record Date: NOV 15, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Shares for a Private For For Management Placement 2 Other Business None None Management CHI MEI OPTOELECTRONICS CORP. Ticker: Security ID: Y1371T108 Meeting Date: JUN 5, 2007 Meeting Type: Annual Record Date: APR 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve 5-Year Income Tax Exemption Under For For Management Statute for Upgrading Industry 7.1 Elect Shue-Sheng Wang as Independent For For Management Director with ID No. D100765331 7.2 Elect Chuh-Yung Chen as Independent For For Management Director with ID No. Q100654744 7.3 Elect Wen-Long Shi, a Representative of For Against Management Linklinear Development Co. Ltd., as Director with Shareholder No. 899 7.4 Elect Ching-Siang Liao, a Representative For Against Management of Linklinear Development Co. Ltd., as Director with Shareholder No. 899 7.5 Elect Jau-Yang Ho as Director with ID No. For Against Management R100111067 7.6 Elect Chun-Hua Hsu as Director with ID For Against Management No. D100016673 7.7 Elect Biing-Seng Wu as Director with ID For Against Management No. D120246328 7.8 Elect Jung-Chun Lin as Director with ID For Against Management No. D100337060 7.9 Elect Hsing Tsung Wang as Director with For Against Management ID No. D100405803 7.10 Elect Shih-Chang Wang, a Representative For Against Management of Tai Chi Investment Co. Ltd., as Supervisor with Shareholder No. 11407 7.11 Elect Ueng-Chun Wu as Supervisor with ID For Against Management No. D120840200 7.12 Elect Wan-Lin Hsu as Supervisor with ID For For Management No. N100680064 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management CHINA AIRLINES LTD Ticker: Security ID: Y1374F105 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Operating Results and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Other Business None None Management CHINA STEEL CORPORATION Ticker: Security ID: Y15041109 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7.1 Elect Yao-Chung Chiang, a Representative For Against Management of the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.2 Elect Fadah Hsieh, a Representative of For Against Management the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.3 Elect Jung-Chiou Hwang, a Representative For Against Management of the Ministry of Economic Affairs, R.O.C., as Director with Shareholder No. Y00001 7.4 Elect Yuan-Cheng Chen, a Representative For Against Management of Chiun Yu Investment Corporation., as Director with Shareholder No. V01357 7.5 Elect Lo-Min Chung, a Representative of For Against Management Ever Wealthy International Corporation, as Director with Shareholder No. V02376 7.6 Elect Cheng-I Weng, a Representative of For Against Management Gau Ruei Investment Corporation as Director with Shareholder No. V01360 7.7 Elect Shun-Tsai Wu, a Representative of For Against Management China Steel Labor Union, as Director with Shareholder No. X00012 7.8 Elect Ho-Chong Chen, a Representative of For Against Management Shin Mao Investment Corporation, as Director with Shareholder No. V01369 7.9 Elect San-Shiung Hong as Independent For For Management Director with ID No. A101349114 7.10 Elect Ken H.C. Chiu as Independent For For Management Director with ID No. E100588951 7.11 Elect Wei-Sheng Hwang as Independent For For Management Director with ID No. T102103672 7.12 Elect Iuan-Yuan Lu, a Representative of For For Management Hung Chuan Investment Corporation, as Supervisor with Shareholder No. V02250 7.13 Elect Jing-Yi Wang, a Representative of For For Management Chi Yi Investment Corporation, as Supervisor with Shareholder No. V02555 7.14 Elect Tian-Lin Lu, a Representative of For For Management Bureau of Labor Insurance, as Supervisor with Shareholder No. V01384 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business For Against Management CHUNGHWA PICTURE TUBES LTD. Ticker: Security ID: Y1612U104 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Compensation of the Accumulated For For Management Losses of the Company 3 Amend Articles of Association For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt or Domestic Rights Issue 6.1 Elect Lin Wei-Shan, a Representative of For Against Management Ta Tung Co. Ltd., as Director with Shareholder No. 2 6.2 Elect Lin Kuo Wen-Yen, a Representative For Against Management of Ta Tung Co. Ltd., as Director with Shareholder No. 2 6.3 Elect Chang Chuang-Yin, a Representative For Against Management of Ta Tung Co. Ltd., as Director with Shareholder No. 2 6.4 Elect Lin Hong-Ming, a Representative of For Against Management Ta Tung Co. Ltd., as Director with Shareholder No. 2 6.5 Elect a Representative of Ta Tung Co. For Against Management Ltd. as Director with Shareholder No. 2 6.6 Elect a Representative of Ta Tung Co. For Against Management Ltd. as Director with Shareholder No. 2 6.7 Elect Chao Chien-Ho as Independent For For Management Director with ID No. A123023511 6.8 Elect Yuan Chien-Chung as Independent For For Management Director with ID No. B101167257 6.9 Elect Shih Kuo-Ching as Independent For For Management Director with ID No. A103288409 6.10 Elect Yu Wen-Cheng, a Representative of For For Management Chunghwa Electronics Investment Co. Ltd., as Supervisor with Shareholder No. 1 6.11 Elect Chu Ying-Yu, a Representative of For For Management Chunghwa Electronics Investment Co. Ltd., as Supervisor with Shareholder No. 1 6.12 Elect Wang Chi-Cheng, a Representative of For For Management Chunghwa Electronics Investment Co. Ltd., as Supervisor with Shareholder No. 1 6.13 Elect a Representative of Chunghwa For For Management Electronics Investment Co. Ltd. as Supervisor with Shareholder No. 1 6.14 Elect Yang Pang-Kuang as Supervisor with For For Management Shareholder No. 10023 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management COMPAL ELECTRONICS INC. Ticker: Security ID: Y16907100 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends, For For Management Reserves for Bonus Issue, and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Elect Wong Chung-Pin as Director with For For Management Shareholder No. 1357 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management D-LINK CORP. Ticker: Security ID: Y2013S102 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Reduction in Stated Capital For For Management 5 Amend Articles of Association For For Management 6 Other Business None None Management DELTA ELECTRONICS INC. Ticker: Security ID: Y20263102 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Articles of Association For For Management 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management ETERNAL CHEMICAL CO. LTD. Ticker: Security ID: Y23471108 Meeting Date: MAY 24, 2007 Meeting Type: Annual Record Date: MAR 25, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Elect Directors and Supervisors For For Management 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors EVA AIRWAYS CORPORATION Ticker: Security ID: Y2361Y107 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Investment in People's Republic For For Management of China 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5.1 Elect Lin Bou-Shiu, a Representative of For For Management Evergreen Marine Corp. (Taiwan) Ltd., as Director with Shareholder No. 19 5.2 Elect Hsu Po-Jung, a Representative of For For Management Evergreen Marine Corp. (Taiwan) Ltd., as Director with Shareholder No. 19 5.3 Elect Chen Hsing-Te as Director with For For Management Shareholder No. 54 5.4 Elect Chang Yung-Fa as Director with For For Management Shareholder No. 1 5.5 Elect Chang Kuo-Cheng as Director with For For Management Shareholder No. 7 5.6 Elect Lin Ching-En as Director with For For Management Shareholder No. 957 5.7 Elect Lin Shin-I as Director with ID No. For For Management AA90000088 5.8 Elect Ko Lee-Ching as Supervisor with For For Management Shareholder No. 1961 5.9 Elect Owng Rong-Jong, a Representative of For For Management Evergreen International Corp., as Supervisor with Shareholder No. 5414 5.10 Elect Chen Cheng-Pang as Supervisor with For For Management Shareholder No. 44086 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors EVERGREEN MARINE CORP. Ticker: EVGQY Security ID: Y23632105 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: APR 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Operating Results and Financial For For Management Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Authorization Limit for Board to For For Management Invest in The People's Republic of China 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Operating Procedures for Loan of For For Management Funds to Other Parties, and Endorsement and Guarantee 7.1 Elect Chang Yung-Fa as Director with For For Management Shareholder Account No. 1 7.2 Elect Wang Long-Shung, a Representative For For Management of Evergreen Airline Services Corporation, as Director with Shareholder Account No. 255146 7.3 Elect Chang Kuo-Cheng as Director with For For Management Shareholder Account No. 9 7.4 Elect Lin Sun-San as Director with For For Management Shareholder Account No. 24 7.5 Elect Kuo Shiuan-Yu as Director with For For Management Shareholder Account No. 10 7.6 Elect Yeh Shun-Li as Director with For For Management Shareholder Account No. 34 7.7 Elect Yen Ho-Yao as Director with For For Management Shareholder Account No. 647 7.8 Elect Ko Lee-Ching as Supervisor with For For Management Shareholder Account No. 32 7.9 Elect Ku Lai Mei-Hsueh, a Representative For For Management of Ultra International Investments Ltd., as Supervisor with Shareholder Account No. 280000 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors FAR EASTERN TEXTILE LTD. Ticker: Security ID: Y24374103 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Endorsement and Guarantee Operating For For Management Guidelines 6 Other Business None None Management FORMOSA CHEMICAL & FIBER CO. CORP. Ticker: Security ID: Y25946107 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association and Approve For For Management Other Important Matters FORMOSA PLASTICS CORP. Ticker: Security ID: Y26095102 Meeting Date: JUN 14, 2007 Meeting Type: Annual Record Date: APR 15, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association and Related For For Management Rules FOXCONN INTERNATIONAL HOLDINGS LTD Ticker: Security ID: G36550104 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: JUN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2a Reelect Dai Feng Shuh as Director and For For Management Authorize Board to Fix His Remuneration 2b Reelect Lee Jin Ming as Director and For For Management Authorize Board to Fix His Remuneration 2c Reelect Lu Fang Ming as Director and For For Management Authorize Board to Fix His Remuneration 3 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Approve Issuance of Shares Pursuant to For For Management Share Scheme FOXCONN TECHNOLOGY CO. LTD (FRMLY Q-RUN TECHNOLOGY CO LTD) Ticker: Security ID: Y3002R105 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Election Rules of Directors and For For Management Supervisors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Elect Directors and Supervisors For For Management 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management FU SHENG INDUSTRIAL CO LTD Ticker: Security ID: Y2676G106 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2005 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Procedure of Acquisition or For For Management Disposal of Assets 5 Amend Operating Procedures for For For Management Endorsement and Guarantee 6 Other Business None None Management GIANT MANUFACTURING COMPANY LTD Ticker: Security ID: Y2708Z106 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Amend Articles of Association For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Other Business None None Management HIGH TECH COMPUTER CORP Ticker: Security ID: Y3194T109 Meeting Date: JUN 20, 2007 Meeting Type: Annual Record Date: APR 21, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Rules and Procedures Regarding For For Management Shareholder Meeting 5 Amend Articles of Association For For Management 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Amend Trading Procedures Governing For For Management Derivative Financial Instruments 8 Amend Election Rules of Directors and For For Management Supervisors 9 Approve Acquisition of Assets from Dopod For For Management International 10.1 Elect Cher Wang as Director with For Against Management Shareholder No. 2 10.2 Elect Wen-Chi Chen as Director with For Against Management Shareholder No. 5 10.3 Elect H.T. Cho as Director with For Against Management Shareholder No. 22 10.4 Elect Josef Felder as Independent For For Management Director 10.5 Elect Chen-Kuo Lin as Independent For For Management Director 10.6 Elect a Representative of Way-Chi For For Management Investment Co. Ltd. as Supervisor with Shareholder No. 15 11 Approve Release of Restrictions of For For Management Competitive Activities of Directors 12 Other Business None None Management HON HAI PRECISION INDUSTRY CO. LTD. Ticker: Security ID: Y36861105 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 5 Amend Articles of Association For For Management 6 Amend Election Rules of Directors and For For Management Supervisors 7 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 8.1 Elect Hwu Tsong-Min as Independent For For Management Director with ID No. E100527029 8.2 Elect Liu Cheng-Yu as Independent For For Management Director with ID No. E121186813 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Other Business None None Management JOHNSON HEALTH TECH CO LTD Ticker: Security ID: Y4466K107 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: APR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Election Rules of Directors and For For Management Supervisors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management LARGAN PRECISION CO LTD Ticker: Security ID: Y52144105 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7 Elect Directors and Supervisors For For Management 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management LITE-ON TECHNOLOGY CORP. Ticker: Security ID: Y5313K109 Meeting Date: JAN 11, 2007 Meeting Type: Special Record Date: DEC 12, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Stated Capital For For Management 2 Approve Acquisition of Li Shin For For Management International Enterprise Corp. Through Share Swap Agreement 3 Other Business None None Management LITE-ON TECHNOLOGY CORP. Ticker: Security ID: Y5313K109 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7 Amend Operating Procedures for Loan of For For Management Funds to Other Parties, and Endorsement and Guarantee 8.1 Elect Raymond Soong as Director with For Against Management Shareholder No. 1 8.2 Elect David Lin, a Representative of For Against Management Lite-On Capital Inc., as Director with Shareholder No. 28383 8.3 Elect Warren Chen, a Representative of For Against Management Lite-On Capital Inc., as Director with Shareholder No. 28383 8.4 Elect Chung-Yao Lin, a Representative of For Against Management Dorcas Investment Co. Ltd., as Director with Shareholder No. 617 8.5 Elect Keh-Shew Lu, a Representative of For Against Management Da-Song Investment Co. Ltd., as Director with Shareholder No. 59285 8.6 Elect Rick Wu, a Representative of For Against Management Da-Song Investment Co. Ltd., as Director with Shareholder No. 59285 8.7 Elect CH Chen, a Representative of Yuan For Against Management Pao Investment Co. Ltd., as Director with Shareholder No. 103603 8.8 Elect David Lee, a Representative of Yuan For Against Management Pao Investment Co. Ltd., as Director with Shareholder No. 103603 8.9 Elect Kuo-Feng Wu as Independent Director For For Management with Shareholder No. 435271 8.10 Elect Hsiao-Wei Chang as Independent For For Management Director with Shareholder No. 441272 8.11 Elect Yao-Wu Yang as Independent Director For For Management with Shareholder No. 435270 9 Approve Release of Restrictions of For For Management Competitive Activities of Directors 10 Other Business None None Management MEDIATEK INC. Ticker: Security ID: Y5945U103 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 7 Other Business None None Management MERIDA INDUSTRY CO LTD Ticker: Security ID: Y6020B101 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: APR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets 4 Amend Articles of Association For Against Management 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors MERRY ELECTRONICS CO LTD Ticker: Security ID: Y6021M106 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Articles of Association For For Management 6 Amend Election Rules of Directors and For For Management Supervisors 7.1 Elect Lu-Lee Liao as Director with ID No. For For Management B101111951 7.2 Elect Wen-Chien Wei as Director with ID For For Management No. B100236940 7.3 Elect Wen-Chen Lai as Director with ID For For Management No. B101206188 7.4 Elect Lu-Yen Liao as Director with ID No. For For Management B101111942 7.5 Elect Chin-Tang Tseng as Director with ID For For Management No. L102667843 7.6 Elect Shu-Chun Lin as Director with ID For For Management No. B220900747 7.7 Elect Shin-Chieh Lin as Director with ID For For Management No. B120900530 7.8 Elect Yun-Chuan Hung as Supervisor with For For Management ID No. B200427836 7.9 Elect Shan-Chun Cho as Supervisor with ID For For Management No. S120747840 7.10 Elect Ben-Lin Liao as Supervisor with ID For For Management No. B101294357 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business For Against Management MITAC INTERNATIONAL CORP Ticker: Security ID: Y60847103 Meeting Date: JUN 12, 2007 Meeting Type: Annual Record Date: APR 13, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6.1 Elect Matthew Feng-Chiang Miau as For For Management Director with Shareholder No. 6 6.2 Elect Kuo Yun, a Representative of UPC For For Management Technology Corporation, as Director with Shareholder No. 226 6.3 Elect Wu Sheng-Chien Simon, a For For Management Representative of UPC Technology Corporation, as Director with Shareholder No. 226 6.4 Elect Ho Jhi Wu as Director with For For Management Shareholder No. 117 6.5 Elect Hsieh Hsiang Chuan as Director with For For Management ID No. S101030991 6.6 Elect Chiao Yu-Cheng as Supervisor with For For Management ID No. A102667986 6.7 Elect Ching Hu-Shih, a Representative of For For Management Lien Hwa Industrial Corp., as Supervisor with Shareholder No. 1 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management MOTECH INDUSTRIES CO LTD Ticker: Security ID: Y61397108 Meeting Date: FEB 5, 2007 Meeting Type: Special Record Date: JAN 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 2 Other Business None None Management MOTECH INDUSTRIES CO LTD Ticker: Security ID: Y61397108 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Amend Rules and Procedures Regarding For Against Management Shareholder Meeting 4 Amend Articles of Association For Against Management 5 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 6 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets 7 Amend Trading Procedures Governing For Against Management Derivative Financial Instruments 8 Amend Election Rules of Directors and For Against Management Supervisors 9.1 Elect Cheng Fu-Tien as Director with For Against Management Shareholder No. 1 9.2 Elect Tseng Yung-Hui as Director with For Against Management Shareholder No. 2 9.3 Elect Simon Y.H. Tsuo as Director with For Against Management Shareholder No. 5 9.4 Elect Tsai Wen-Chun as Director with For Against Management Shareholder No. 4 9.5 Elect Wang Shu-Chun as Director with For Against Management Shareholder No. 57 9.6 Elect Wu Cheng-Ching as Independent For For Management Director with Shareholder No. 106 9.7 Elect Lee San-Boh as Independent Director For For Management with Shareholder No. 52 9.8 Elect Lu Ming-Shiaw as Supervisor with For For Management Shareholder No. 3 9.9 Elect Lee Chih-Kaou as Supervisor with For For Management Shareholder No. 6 9.10 Elect George Huang as Supervisor with ID For For Management No. A101313365 10 Approve Release of Restrictions of For For Management Competitive Activities of Directors 11 Other Business None None Management NAN YA PLASTICS CORP Ticker: Security ID: Y62061109 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: APR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association and Related For For Management Rules 4.1 Elect William Wong as Director with For Against Management Shareholder No. 273986 4.2 Elect Wilfred Wang as Director with For Against Management Shareholder No. 273985 4.3 Elect Sandy Wang as Director with For Against Management Shareholder No. 073127 4.4 Elect Yang Chau-Lin as Director with For Against Management Shareholder No. 062151 4.5 Elect Wu C. T. as Director with For Against Management Shareholder No. 007883 4.6 Elect Lin Hsin-Yi as Independent Director For For Management with ID No. D100805018 4.7 Elect Chiu Cheng-Hsiung as Independent For For Management Director with ID No. A101558337 4.8 Elect Li Young-San as Independent For For Management Director with ID No. A110312189 NAN YA PRINTED CIRCUIT BOARD CORP. Ticker: Security ID: Y6205K108 Meeting Date: JUN 21, 2007 Meeting Type: Annual Record Date: APR 22, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Other Business For Against Management NIEN MADE ENTERPRISE CO LTD Ticker: Security ID: Y6349P104 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Other Business None None Management NOVATEK MICROELECTRONICS CORP. LTD. Ticker: Security ID: Y64153102 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Operating Procedures for For Against Management Endorsement and Guarantee 6 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets POU CHEN CORP Ticker: Security ID: Y70786101 Meeting Date: APR 24, 2007 Meeting Type: Annual Record Date: FEB 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For Against Management 5 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets 6.1 Elect Chi-Chien Tsai as Director with For For Management Shareholder No. 2 6.2 Elect David Tsai Nai-Feng as Director For For Management with Shareholder No. 7 6.3 Elect Tai Yu Kuo, a Representative of Lai For For Management Chia Investments Co. Ltd., as Director with Shareholder No. 55639 6.4 Elect Lu Min Chan, a Representative of PC For For Management Brothers Corporation, as Director with Shareholder No. 11 6.5 Elect Sung Yen Kung, a Representative of For For Management Chang Ming Investments Co. Ltd., as Director with Shareholder No. 65992 6.6 Elect J.D. Sy, a Representative of For For Management Sheachang Enterprise Corp., as Supervisor with Shareholder No. 31497 6.7 Elect Y.L. Lin, a Representative of For For Management Evergreen Investments Co. Ltd., as Supervisor with Shareholder No. 65988 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management POWERCHIP SEMICONDUCTOR CORP Ticker: Security ID: Y70810109 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Use of Proceeds from the Issuance For For Management of New Ordinary Shares to Participate in the Issuance of Global Depositary Receipts in 2006 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Operating Procedures for Loan of For Against Management Funds to Other Parties 6 Amend Endorsement and Guarantee Operating For Against Management Guidelines 7 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 8 Amend Articles of Association For Against Management 9 Approve Spin-Off Agreement For For Management 10 Other Business None None Management PREMIER IMAGE TECHNOLOGY CORP. ( FORMERLY PREMIER CAMERA TAI Ticker: Security ID: Y7081U103 Meeting Date: AUG 7, 2006 Meeting Type: Special Record Date: JUL 8, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Change of Allocation of 2005 For For Management Profits from Legal Reserves to Retained Earnings 2 Approve Merger with Hon Hai Precision For For Management Industry Co. Ltd. 3 Approve Dissolving the Company upon For For Management Completion of the Merger 4 Other Business None None Management PRESIDENT CHAIN STORE CORP. Ticker: Security ID: Y7082T105 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For For Management 4 Amend Operating Procedures for Loan of For Against Management Funds to Other Parties 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management QUANTA COMPUTER INC. Ticker: Security ID: Y7174J106 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Internal Rules and Policies For For Management 6.1 Elect Barry Lam as Director with For Against Management Shareholder No. 1 6.2 Elect C. C. Leung as Director with For Against Management Shareholder No. 5 6.3 Elect Michael Wang as Director with For Against Management Shareholder No. 14 6.4 Elect Wei-Ta Pan as Director with For For Management Shareholder No. 99044 6.5 Elect Chan Lu-Min as Director with ID No. For For Management K101713364 6.6 Elect S.C. Liang as Supervisor with For For Management Shareholder No. 6 6.7 Elect Eddie Lee as Supervisor with ID No. For For Management R121459044 6.8 Elect Chang Ching-Yi as Supervisor with For For Management ID No. A122450363 7 Approve Release of Restrictions of For For Management Competitive Activities of Directors 8 Other Business None None Management REALTEK SEMICONDUCTOR CORP. Ticker: Security ID: Y7220N101 Meeting Date: JAN 18, 2007 Meeting Type: Special Record Date: DEC 19, 2006 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Stated Capital For For Management 2 Other Business For Against Management REALTEK SEMICONDUCTOR CORP. Ticker: Security ID: Y7220N101 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends, For For Management Reserves for Bonus Issue, and Employee Profit Sharing 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Articles of Association For Against Management 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management SHIN ZU SHING CO LTD Ticker: Security ID: Y7755T101 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements and For For Management Operating Results 2 Approve Allocation of Income and For For Management Dividends 3 Amend Articles of Association For Against Management 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Election Rules of Directors and For Against Management Supervisors 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7 Elect Directors and Supervisors For For Management 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management SILICONWARE PRECISION INDUSTRIES CO. LTD. Ticker: Security ID: Y7934R109 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management TAIWAN CEMENT CORP. Ticker: Security ID: Y8415D106 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan, For For Management and Capitalization of 2006 Dividends and Employee Profit Sharing 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Amend Articles of Association For For Management 5 Other Business None None Management TAIWAN GLASS INDUSTRIAL CORP. Ticker: Security ID: Y8420M109 Meeting Date: JUN 8, 2007 Meeting Type: Annual Record Date: APR 9, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Approve Investment in People's Republic For For Management of China 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets TAIWAN SEMICONDUCTOR MANUFACTURING CO. Ticker: TSMWF Security ID: Y84629107 Meeting Date: MAY 7, 2007 Meeting Type: Annual Record Date: MAR 8, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Business Report and Financial For For Management Statements 2 Approve 2006 Profit Distribution For For Management 3 Approve Capitalization of 2006 Dividends, For For Management Employee Profit Sharing, and Capitalization of Capital Surplus 4 Amend Articles of Association For For Management 5 Amend Internal Rules and Policies For For Management 6 Other Business None None Management TATUNG CO. Ticker: Security ID: Y8548J103 Meeting Date: JUN 15, 2007 Meeting Type: Annual Record Date: APR 16, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Compensation of the Accumulated For For Management Losses of the Company 3 Amend Articles of Association For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Other Business None None Management TECO ELECTRIC & MACHINERY CO. LTD. Ticker: Security ID: Y8563V106 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve Allocation of Income and For For Management Dividends 3 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets TINGYI (CAYMAN ISLANDS) HOLDING CO. Ticker: Security ID: G8878S103 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: JUN 5, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend For For Management 3a Reelect Wu Chung-Yi as Director and For For Management Authorize Board to Fix His Remuneration 3b Reelect Junichiro Ida as Director and For For Management Authorize Board to Fix His Remuneration 3c Reelect Hsu, Shin-Chun as Director and For For Management Authorize Board to Fix His Remuneration 4 Reappoint Moores Rowland Mazars, For For Management Certified Public Accountants as Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares U-MING MARINE TRANSPORT CORP. Ticker: Security ID: Y9046H102 Meeting Date: JUN 5, 2007 Meeting Type: Annual Record Date: APR 6, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Elect Directors and Supervisors For For Management 5 Approve Release of Restrictions of For For Management Competitive Activities of Directors 6 Other Business None None Management UNI-PRESIDENT ENTERPRISES CORP. Ticker: Security ID: Y91475106 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: APR 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Increase in Investment in the For For Management People's Republic of China 4 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Articles of Association For For Management 7.1 Elect Chin-Yen Kao, a Representative of For For Management Kao Chyuan Inv. Co. Ltd., as Director with Account No. 69100090 7.2 Elect Chih-Hsien Lo, a Representative of For For Management Kao Chyuan Inv. Co. Ltd., as Director with Account No. 69100090 7.3 Elect Kao-Huei Cheng as Director with For For Management Account No. 52900010 7.4 Elect Chang-Sheng Lin as Director with For For Management Account No. 15900071 7.5 Elect Ping-Chih Wu, a Representative of For For Management Giant Attempt Ltd., as Director with Account No. 69100060 7.6 Elect Po-Ming Hou as Director with For For Management Account No. 23100014 7.7 Elect Ching-Chien Hou Su as Director with For For Management Account No. 23100015 7.8 Elect Hsiu-Jen Liu as Director with For For Management Account No. 52700020 7.9 Elect Ying-Jen Wu as Director with For For Management Account No. 11100062 7.10 Elect Chung-Ho Wu, a Representative of For For Management Young Yun Inv. Co. Ltd., as Director with Account No. 69102650 7.11 Elect Kao-Keng Chen as Supervisor with For For Management Account No. 33100090 7.12 Elect Peng-Chih Kuo, a Representative of For For Management Chau Chih Inv. Co. Ltd., as Supervisor with Account No. 69105890 7.13 Elect Joe J.T. Teng as Supervisor with For For Management Account No. 53500011 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management UNITED MICROELECTRONICS CORP Ticker: Security ID: Y92370108 Meeting Date: JUN 11, 2007 Meeting Type: Annual Record Date: APR 12, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Reduction in Stated Capital For For Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Amend Articles of Association For For Management 6 Amend Election Rules of Directors and For For Management Supervisors 7 Approve Investment in People's Republic For For Management of China WALSIN LIHWA CORP OF TAIWAN Ticker: Security ID: Y9489R104 Meeting Date: MAY 30, 2007 Meeting Type: Annual Record Date: MAR 31, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Operating Results and For For Management Financial Statements 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Approve Release of Restrictions of For For Management Competitive Activities of Directors 5 Other Business For Against Management WAN HAI LINES LIMITED Ticker: Security ID: Y9507R102 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: APR 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve 2006 Profit Distribution Plan For For Management 3 Amend Articles of Association For Against Management 4 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 5 Other Business None None Management WINTEK CORPORATION Ticker: Security ID: Y9664Q103 Meeting Date: APR 27, 2007 Meeting Type: Annual Record Date: FEB 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Acknowledge 2006 Financial Statements For For Management 2 Acknowledge 2006 Earnings Distribution For For Management 3 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 4 Approve Issuance of Shares for a Private For For Management Placement 5 Amend Articles of Association For For Management 6 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 7.1 Elect Huang Shian Hsion as Director with For For Management Shareholder No. 62 7.2 Elect Hsu Chen-Chang as Director with For For Management Shareholder No. 87 7.3 Elect Liu Shio Lian as Director with For For Management Shareholder No. 63 7.4 Elect Wang Ching-Fang as Director with For For Management Shareholder No. 9408 7.5 Elect Yu-Chi Chao as Director with For For Management Shareholder No. A120668036 7.6 Elect Alex Huang as Supervisor with For For Management Shareholder No. 64 7.7 Elect Hui-Fu Lin as Supervisor with For For Management Shareholder No. 12 7.8 Elect Terry Huang as Supervisor with For For Management Shareholder No. 68 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management YAGEO CORP Ticker: Security ID: Y9723R100 Meeting Date: JUN 13, 2007 Meeting Type: Annual Record Date: APR 14, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept 2006 Financial Statements For For Management 2 Approve 2006 Profit Distribution Plan For For Management 3 Approve Increase of Registered Capital For For Management and Issuance of Ordinary Shares to Participate in the Issuance of Global Depository Receipt 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Election Rules of Directors and For For Management Supervisors 7.1 Elect Pierre T.M. Chen as Director with For Against Management Social Security Number E102053460 7.2 Elect Eric C.Y. Huang as Director with For Against Management Social Security Number E100250032 7.3 Elect Wood M.Y. Chen as Director with For Against Management Social Security Number E100531998 7.4 Elect David J.L. Huang as Director with For Against Management Social Security Number N120113448 7.5 Elect Remko Rosman as Director with For Against Management Social Security Number FC01726127 7.6 Elect Timothy C.H. Gau as Director with For Against Management Social Security Number F121273518 7.7 Elect Bob P.Y. Wang as Director with For Against Management Social Security Number F100181373 7.8 Elect Alan W.C. Lee as Director with For Against Management Social Security Number L120185308 7.9 Elect Paul S.J. Chen as Director with For Against Management Social Security Number A120799705 7.10 Elect Stephen J. Tsuei as Director with For Against Management Social Security Number E101012241 7.11 Elect Shih-Chien Yang as Independent For For Management Director with Social Security Number A102691671 7.12 Elect Lawrence L.F. Lin as Independent For For Management Director with Social Security Number F102340709 7.13 Elect Danny Chiu as Independent Director For For Management with Social Security Number K120530821 7.14 Elect Yuan Ho Lai as Supervisor with For Against Management Social Security Number M100671680 7.15 Elect Paul S.P. Hsu as Supervisor with For For Management Social Security Number A102927041 7.16 Elect Jan Yan Sheng as Supervisor with For Against Management Social Security Number N122144138 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors YANG MING MARINE TRANSPORT CORP. Ticker: Security ID: Y9729D105 Meeting Date: JUN 27, 2007 Meeting Type: Annual Record Date: APR 28, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Operating Results and Financial For For Management Statements 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Amend Articles of Association For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 6 Amend Operating Procedures for For For Management Endorsement and Guarantee 7.1 Elect Wong-Hsiu Huang, a Representative For For Management of the Ministry of Transportation and Communications, as Director with Shareholder No. 1 7.2 Elect Nuan-Hsuan Ho, a Representative of For For Management the Ministry of Transportation and Communications, as Director with Shareholder No. 1 7.3 Elect Jin-Yuan Chen, a Representative of For For Management the Ministry of Transportation and Communications, as Director with Shareholder No. 1 7.4 Elect Fu-Mei Chu, a Representative of the For For Management Ministry of Transportation and Communications, as Director with Shareholder No. 1 7.5 Elect Adam Hung, a Representative of the For For Management Ministry of Transportation and Communications, as Director with Shareholder No. 1 7.6 Elect Wing-Kong Leung, a Representative For For Management of Chinachem Group, as Director with Shareholder No. 170837 7.7 Elect Benny T. Hu, a Representative of For For Management Yuean Ho Investment Co. Ltd., as Director with Shareholder No. 401517 7.8 Elect Pin-Jan Ku as Supervisor with ID For For Management No. M101129014 7.9 Elect He-Gui Chen as Supervisor with ID For For Management No. L101796863 8 Approve Release of Restrictions of For For Management Competitive Activities of Directors 9 Other Business None None Management YUE YUEN INDUSTRIAL (HOLDINGS) LTD Ticker: Security ID: G98803144 Meeting Date: MAR 1, 2007 Meeting Type: Annual Record Date: FEB 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Final Dividend of HK$0.51 Per For For Management Share 3a Reelect Chan Lu Min as Director For For Management 3b Reelect Edward Y. Ku as Director For For Management 3c Reelect Kuo Tai Yu as Director For For Management 3d Reelect So Kwan Lok as Director For For Management 3e Reelect Liu Len Yu as Director For For Management 3f Authorize Board to Fix the Remuneration For For Management of Directors 4 Appoint Auditors and Authorize Board to For For Management Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 Percent For For Management of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 6 Amend Bylaws Re: Voting By Poll; For For Management Appointment, Removal and Retirement by Rotation of Directors YUE YUEN INDUSTRIAL (HOLDINGS) LTD Ticker: Security ID: G98803144 Meeting Date: MAR 1, 2007 Meeting Type: Special Record Date: FEB 26, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supplemental Production Agreement For For Management and Annual Caps 2 Approve Supplemental PCC Management For For Management Service Agreement and Annual Caps 3 Approve Supplemental PCC Services For For Management Agreement and Annual Caps 4 Approve PCC Connected Sales Agreement and For For Management Annual Caps 5 Approve PCC Connected Purchases Agreement For For Management and Annual Caps 6 Approve Pou Chien Lease Agreement and For For Management Annual Caps 7 Approve Pou Yuen Lease Agreement and For For Management Annual Caps 8 Approve Yue Dean Lease Agreement and For For Management Annual Caps 9 Approve Supplemental Pou Yii Lease For For Management Agreement and Annual Caps 10 Approve Supplemental GBD Management For For Management Service Agreement and Annual Caps 11 Approve Supplemental GBD Tenancy For For Management Agreement and Annual Caps 12 Approve GBD Box Agreement and Annual Caps For For Management 13 Approve Supplemental Godalming Tenancy For For Management Agreement and Annual Caps 14 Approve Yue Cheng Rest Assured Agreement For For Management 15 Approve Guangzhou Pouxue Rest Assured For For Management Agreement 16 Approve YY Rest Assured Agreement For For Management YUEN FOONG YU PAPER MANUFACTURING CO. LTD. Ticker: Security ID: Y98715108 Meeting Date: JUN 28, 2007 Meeting Type: Annual Record Date: APR 29, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Approve Capitalization of 2006 Dividends For For Management and Employee Profit Sharing 4 Approve Spin-Off Agreement For For Management 5 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets, the Acquisition of Real Property, and the Merger, Spin-Off, Acquisition or Share Transfer YUNG CHI PAINT & VARNISHING MANUFACTURING CO. LTD. Ticker: Security ID: Y9879V103 Meeting Date: JUN 22, 2007 Meeting Type: Annual Record Date: APR 23, 2007 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and Statutory For For Management Reports 2 Approve Allocation of Income and For For Management Dividends 3 Amend Articles of Association For Against Management 4 Amend Procedures Governing the For Against Management Acquisition or Disposal of Assets 5 Approve Payment of Transportation For For Management Allowances to Directors and Supervisors 6 Approve Release of Restrictions of For For Management Competitive Activities of Directors 7 Other Business None None Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Taiwan Greater China Fund By (Signature and Title)* /s/ Steven R. Champion Steven R. Champion Date:8/27/07 * Print the name and title of each officer under his or her signature.
